Citation Nr: 1825531	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He died in April 2012.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  In May 2013, the Appellant filed a Notice of Disagreement; a Statement of the Case was issued in August 2014.  The Appellant filed a VA Form 9, substantive appeal, in September 2014.  Jurisdiction of this case has since been transferred to the RO in St. Petersburg, Florida.

In August 2017, the Appellant was afforded her requested Travel Board hearing before the undersigned at the local RO in St. Petersburg, Florida.  A transcript of that hearing is of record.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.


FINDINGS OF FACT

1. At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) and diabetes mellitus, type 2 (DM).
2. On the Veteran's official Certificate of Death, the cause of death Part I was liver cancer; DM was noted in Part II for other significant conditions contributing to death but not resulting in the underlying cause given in Part I.

3. Resolving all doubt in the Appellant's favor, the evidence shows that the Veteran's service-connected DM contributed to his death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Appellant's favor, the criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1310, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Generally, upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this decision, the Board grants service connection for the cause of the Veteran's death, which represents a complete grant of the benefit sought on appeal.  As such, no additional discussion of VA's duties to notify and assist is necessary.

Service Connection for Cause of Death

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312 (a). For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312(b). For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).

In March 2013, the Veterans Benefits Administration (VBA) issued Fast Letter 13-04, "Simplified Processing of Dependency and Indemnity Compensation (DIC) Claims," to Pension Management Center and Veterans Service Center Personnel.  It noted that "[t]his letter rescinds or clarifies prior guidance on the processing of DIC claims to ensure timely delivery of benefits to vulnerable survivors who have an immediate need for supplemental income following the death of a Veteran."  The aim of this Fast Letter was to identify "some obstacles to timely delivery of benefits to eligible survivors" and to "expedite processing of DIC claims" by "eliminating certain redundant development actions and performing limited screening."

Fast Letter 13-04 directed the following procedure be implemented in screening evidence for service connection: 

For DIC claims where the cause of death listed on the death certificate matches one or more of the deceased Veteran's service-connected disabilities, take immediate action on the claim by referring it to a rating team for a decision without further development regarding the cause of death.  Evidence of service-connected disability in the Corporate Record is sufficient to establish service connection for the underlying disability.  Grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death.  If the service-connected disability was a contributory cause of death, as listed on the death certificate, presume that it contributed substantially and materially to the Veteran's death.  Do not develop further for the causal connection between the Veteran's service-connected disability and the cause of death.

These procedures were noted to apply to claims that were pending as of the date of the Fast Letter and those received on and after the date of the Fast Letter.

Fast Letter 13-04 has since been rescinded due to incorporation into the VA Adjudication Procedural Manual (Manual), however. The applicable provision here thus now is located in Part IV.iii.1.B.1.h. of the Manual.

During the Veteran's lifetime service connection was in effect for PTSD (rated under Diagnostic Code 9411) and DM (rated under Diagnostic Code 7913).

While the Veteran's April 2012 death certificate reflects that Part I (and approximate interval) of the cause of death was liver cancer, other significant conditions contributing to death expressly included DM- i.e., a service-connected disability.

The Board finds that the Veteran's death certificate is sufficient evidence to establish that his service-connected DM was a contributory cause of death in this case. Again, in reaching this conclusion, the Board notes that VA Fast Letter 13-04, the pertinent provisions of which have since been incorporated in the Manual, instructs RO personnel to presume that any service-connected disability listed on the death certificate as a contributory cause of death contributed substantially and significantly to the Veteran's death.  The Appellant's main legal argument rests on this directive.  Although VA Fast Letter 13-04 is not binding on the Board, it offers persuasive guidance as to how to adjudicate the present claim.

Further, the medical evidence is not challenged by other evidence of record.  The Board thus finds the evidence is at least equally-balanced in terms of whether the Veteran's service-connected DM substantially contributed to his death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (an Appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).  Accordingly, the claim is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


